UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-7466



JACK DEWHAN RANDOLPH,

                                              Plaintiff - Appellant,

          versus


CHARLES T. FELTS, Warden,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.    Thomas E. Johnston,
District Judge. (5:05-cv-00805)


Submitted: October 17, 2006                 Decided: October 24, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack Dewhan Randolph, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jack   Dewhan   Randolph   appeals   the   district   court’s

judgment order accepting the recommendation of the magistrate judge

and denying his 28 U.S.C. § 2241 (2000) petition.     We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.         See Randolph v.

Felts, No. 5:05-cv-00805 (S.D.W. Va. July 21, 2006).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.*



                                                                AFFIRMED




     *
      To the extent Randolph may be seeking authorization under 28
U.S.C. § 2244 (2000) to file a second or successive 28 U.S.C.
§ 2255 (2000) motion, we deny authorization.

                                - 2 -